Appeal Dismissed and Memorandum Opinion filed December 31, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00928-CR

                     DERRICK WILKERSON, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1606536

                         MEMORANDUM OPINION

      Appellant entered a “guilty” plea to driving while intoxicated. In accordance
with the terms of a plea bargain agreement with the State, the trial court sentenced
appellant to confinement for three years in the Institutional Division of the Texas
Department of Criminal Justice. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      The appeal is dismissed for want of jurisdiction.




                                     PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2